Case: 09-70031     Document: 00511195284          Page: 1    Date Filed: 08/05/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           August 5, 2010

                                       No. 09-70031                         Lyle W. Cayce
                                                                                 Clerk

WARREN DARRELL RIVERS,

                                           Petitioner - Appellee Cross-Appellant
v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                           Respondent - Appellant Cross-Appellee




                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:07-cv-02968


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        The State appeals the district court’s grant of habeas relief to Warren
Darrell Rivers granting him a new sentencing trial. For his part, Rivers seeks
a certificate of appealability (“COA”) regarding the district court’s denial of
habeas relief as to his conviction based upon his contention that the jury
selection in his original trial violated Batson v. Kentucky, 476 U.S. 79 (1986). We




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-70031    Document: 00511195284     Page: 2   Date Filed: 08/05/2010

                                   No. 09-70031

AFFIRM the district court’s decision to grant habeas relief as to the sentencing
phase and DENY Rivers’s request for a COA.
                                   I. Background
      Following a jury trial in Harris County, Texas, Rivers was convicted of the
gruesome murder of a young boy in 1988 and sentenced to death. Following
presentation of evidence at the trial’s punishment phase, the jury answered “yes”
to the following special issues:
      (1)   “Was the conduct of the defendant, Warren Darrell Rivers, that
            caused the death of the deceased committed deliberately and with
            the reasonable expectation that the death of the deceased or another
            would result?”
      (2)   “Is there a probability that the defendant, Warren Darrell Rivers,
            would commit criminal acts of violence that would constitute a
            continuing threat to society?”
Rivers immediately appealed his conviction and sentence, and the Texas Court
of Criminal Appeals (“TCCA”) affirmed his conviction and sentence in 1993.
Rivers then sought state habeas relief, alleging, among other things, that the
state prosecutor had used peremptory strikes in violation of Batson and that the
special issues used in the sentencing phase of his trial were unconstitutional
under Penry v. Lynaugh, 492 U.S. 302 (1989) (Penry I).
      The TCCA denied Rivers’s claim for habeas relief in 2002. Rivers then
sought federal habeas relief in the district court below.      Following further
proceedings not at issue here, the district court considered two claims: (1)
Rivers’s challenge to his conviction based upon alleged Batson violations; and (2)
Rivers’s challenge to his death sentence based upon alleged Penry I violations.
The district court granted relief on the latter, but denied relief on the former.
The State appealed the Penry I determination, while Rivers seeks to appeal the
Batson determination. We address each issue in turn.

                                         2
   Case: 09-70031    Document: 00511195284      Page: 3    Date Filed: 08/05/2010

                                  No. 09-70031

                             II. Standard of Review
      In a habeas corpus appeal, we apply “the same standard of review to the
state court’s decision as the district court.” Thompson v. Cain, 161 F.3d 802, 805
(5th Cir. 1998).    Under the Antiterrorism and Effective Death Penalty Act
(“AEDPA”), which governs this case, a federal court may not grant habeas relief
on a claim that a state court has adjudicated on the merits “unless the state
decision was contrary to, or an unreasonable application of, clearly established
federal law as determined by the Supreme Court, or if the state court’s
determination of facts was unreasonable in light of the evidence.” Id.
                                 III. Discussion
A. Penry Ruling
      The State concedes that the jury charge in question violates Penry I.
However, the State argues that Penry I violations are subject to a harmless error
analysis “like all jury charge error.” The State further argues that, given the
ample evidence of Rivers’s propensity for violence and the horrific facts of this
case, any error in charging the jury on its consideration of mitigating evidence
is harmless and should not result in a new sentencing trial.
      As the State concedes, we have previously decided this question. Nelson
v. Quarterman, 472 F.3d 287, 314 (5th Cir. 2006) (en banc) (“[W]e reject the
State’s argument that any Penry error in this case is subject to harmless-error
analysis . . . .”). This panel is bound by this en banc determination of our court.
See United States v. Eastland, 989 F.2d 760, 768 n.16 (5th Cir. 1993).
Accordingly, we reject the State’s invitation to contravene binding precedent by
engaging in a harmless error review of the Penry I error. The district court
correctly granted habeas relief as to Rivers’s sentence.
B. Batson Ruling
      To obtain a COA, Rivers must “demonstrate that reasonable jurists would
find [that] the district court’s assessment of [his Batson claim was] debatable or

                                         3
   Case: 09-70031      Document: 00511195284         Page: 4     Date Filed: 08/05/2010

                                      No. 09-70031

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In deciding whether to
grant Rivers a COA, the court must view Rivers’s “arguments through the lens
of the deferential scheme laid out in 28 U.S.C. § 2254[].” Barrientes v. Johnson,
221 F.3d 741, 772 (5th Cir. 2000). Under § 2254, factual findings by a state court
have a presumption of correctness, and the presumption can only be overcome
by “clear and convincing evidence.” 28 U.S.C. § 2254(e)(1). The TCCA denied
Rivers’s Batson claim because it found that Rivers had failed to establish a
prima facie case under Batson. A “state court’s determination that [a petitioner]
failed to make a prima facie showing is a factual finding” that is accorded a
presumption of correctness under § 2254(e)(1). Soria v. Johnson, 207 F.3d 232,
238 (5th Cir. 2000). The district court found that Rivers failed to overcome §
2254(e)(1)’s presumption of correctness and denied Rivers’s Batson claim.
       Rivers argues that the district court’s determination was debatable or
wrong because he established a prima facie case by showing that he was tried
by an all-white jury after the state prosecutor used three of fifteen available 1
peremptory strikes to remove three African-Americans who were the subject of
individual voir dire questioning.2
       To establish a prima facie case under Batson, a petitioner must rely on
more than the number of strikes used by a prosecutor to excuse minority
members of the jury pool, because the “number of strikes used to excuse minority
. . . jury pool members is irrelevant on its own.” Medellin v. Dretke, 371 F.3d
270, 278-79 (5th Cir. 2004).         For the number of strikes to be relevant, a

       1
         The prosecution actually used only eight total strikes, three of which were for
African-American venire members. The defense struck four African-American venire members
for cause and a number of other African-American venire members were excused by
agreement. Rivers does not discuss the order in which the African-American venire members
were removed from the jury pool.
       2
         Rivers asserts that the three African-Americans struck by the state prosecutor were
the only African-Americans subject to voir dire questioning. The state record, however, shows
that a number of other African-Americans were also subject to voir dire questioning.

                                             4
   Case: 09-70031       Document: 00511195284          Page: 5    Date Filed: 08/05/2010

                                       No. 09-70031

petitioner must present additional evidence from which the court can infer that
the strikes were used in a discriminatory manner.                   For example, he can
“present[] evidence of the racial . . . make-up of the entire jury pool.” See id. at
278-79; Lewis v. Horn, 581 F.3d 92, 104 (3d Cir. 2009) (“Without information
about the number and racial composition of the entire venire, we cannot
calculate the exclusion rate and we lack the ‘contextual markers’ to analyze the
significance of the strike rate. Thus, [the strike rate, as well as the fact that the
jury was all-white,] is insufficient information to establish a prima facie case .
. . .”), petition for cert. filed, (May 6, 2010) (No. 09-10741). Alternatively, he can
present evidence showing that race was an issue in his case. See Price v. Cain,
560 F.3d 284, 287 (5th Cir. 2009) (finding that a petitioner had carried his
burden under Batson when race was an issue and the prosecutor had used six
preemptory strikes on African Americans, resulting in an all-white jury).
       Here, to establish a prima facie case, Rivers relies solely on the fact that
the prosecution struck three African-American potential jurors and that his jury
contained no African-Americans.3 Without more, the evidence relied upon by
Rivers does not make debatable the district court’s refusal to grant relief as to
the state court’s determination that no prima facie case was made.4

       3
          Rivers relies heavily on Johnson v. California, 545 U.S. 162 (2005) to support his
argument that he established a prima facie case. Johnson, however, is distinguishable. The
defendant in Johnson did not rely solely on the number of strikes used, as Rivers does here.
In Johnson, the defendant also showed the following: (1) that the state prosecutor had used
his strikes to remove all the eligible African-American members of the jury pool; and (2) that
race was an issue in his case. Id. at 164, 167. As stated earlier, Rivers failed to provide any
information about the jury pool, and he does not allege that race was an issue in his case. To
the contrary, as the State pointed out, most of the participants in Rivers’s case on both sides
of the matter are African-American, including the victim and the defendant. In sum, Johnson
does not support Rivers’s assertion that he established a prima facie case.
       4
         Arguing that such a prima facie showing was made, Rivers then attacks the failure
of the prosecution to proffer a race neutral reason for the strikes. However, when the
prosecution sought to offer such a reason at trial in order to make a complete record, Rivers’s
counsel objected. The state court’s determination that this objection constituted a waiver of
the Batson challenge provides another ground for denying the COA. Further, Rivers’s own

                                              5
   Case: 09-70031       Document: 00511195284         Page: 6     Date Filed: 08/05/2010

                                       No. 09-70031

       We conclude that jurists of reason would not debate the district court’s
well-reasoned decision:
              Rivers’ showing in the [state] trial court did not go farther
       than showing that the prosecution used its peremptory strikes
       against three minority prospective jurors. Rivers showed the race
       of the stricken jurors without making any credible allegation that
       they were stricken on account of their race. . . .

               In essence, the defense asked the trial court to find that a
       prima facie case did not require an inference of purposeful
       discrimination, it only required identification of jurors’ racial
       identity. A defendant’s burden under Batson’s first step is not so
       light that the defense can disclaim any discriminatory motive [5] and
       still force inquiry into the second step. Batson requires a defendant
       to show “‘more than the bare fact that the minority venire-person
       was struck by peremptory challenge.’” Soria, 270 F.3d at 239
       (quoting United States v. Branch, 989 F.2d 725, 755 (5th Cir. 1993)).
       “Where the only evidence is that a black prospective juror was
       struck, a prima facie Batson claim does not arise. Branch, 989 F.2d
       at 755; see also United States v. Wolk, 337 F.3d 997, 1007 (8th Cir.
       2003) (“The mere recitation of the fact that black jurors were struck
       from the jury cannot alone establish a prima facie case.”).

Rivers v. Thaler, No. 4:07-cv-02968, slip op. at 31-32 (S.D. Tex. Sept. 30, 2009).
Accordingly, we conclude that a COA should be denied.
                                      IV. Conclusion
       For the foregoing reasons, we AFFIRM the district court’s grant of habeas
relief as to Rivers’s sentence; we DENY a COA as to his challenge to his
conviction based upon alleged Batson violations.




counsel testified that he would have stricken these same prospective jurors if he had been the
prosecutor, thus casting doubt on the propriety of this challenge.
       5
        It is noteworthy that defense counsel testified during the Batson hearing that there
were race-neutral reasons that could support all three strikes.

                                              6